NO. 07-04-0076-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL A

                                       MAY 12, 2004

                          ______________________________


                        FRANK DWIGHT CARTER, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 89-409,752; HONORABLE THOMAS L. CLINTON, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


       Appellant Frank Dwight Carter appeals from a conviction for aggravated robbery.

We dismiss for want of jurisdiction.
                                      BACKGROUND


       Appellant was convicted of aggravated robbery in Cause No. 89-409,752 in the 99th

District Court of Lubbock County. Sentence was imposed on June 12, 1990. On February

19, 2004, a notice of appeal was filed with the trial court clerk. On March 1, 2004, a

docketing statement was filed with the appellate clerk. On March 30, 2004, an amended

docketing statement was filed. Various pro se briefs and documents have been filed; some

in response to this court’s direction that appellant submit matters he wished considered by

this court on the issue of whether jurisdiction exists over the appeal.


       The substance of appellant’s filings and documents and assertions challenge the

trial court’s jurisdiction to have tried, sentenced, and entered judgment of conviction against

appellant in 1990.


                                            LAW


       In a criminal case, appeal is perfected by timely filing a notice of appeal. TEX . R.

APP . P. 25.2(b). The notice of appeal must be filed within 30 days after the day sentence

is imposed or after the day the trial court enters an appealable order, unless a timely

motion for new trial is filed. TRAP 26.2(a). A motion for new trial may be filed by a criminal

defendant no later than 30 days after the date sentence is imposed in open court. TRAP

21.4(a).


       An untimely-filed notice of appeal will not invoke the jurisdiction of the court of

appeals. See State v. Riewe, 13 S.W.2d 408, 411 (Tex.Crim.App. 2000). Thus, if an


                                              -2-
appeal is not timely perfected, a court of appeals does not have jurisdiction to address the

merits of the appeal, and can take no action other than to dismiss the appeal. Slaton v.

State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998); Olivo v. State, 918 S.W.2d 519, 523-25

(Tex.Crim.App. 1996).


                             ANALYSIS AND CONCLUSION


       Appellant’s notice of appeal was not timely filed. Accordingly, this court does not

have jurisdiction over the appeal. Slaton, 981 S.W.2d at 210; Olivo, 918 S.W.2d at 523.


       The appeal is dismissed for want of jurisdiction. TEX . R. APP . P. 39.8, 40.2, 43.2.




                                                  Phil Johnson
                                                  Chief Justice


Do not publish.




                                            -3-